Citation Nr: 0117120	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  01-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to the payment of certain 
Department of Veterans Affairs (VA) monetary benefits based 
on whether the character of his discharge from service is a 
bar thereto. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran has recognized active service from March 1945 to 
June 1946.  

The Board notes that the appellant's claim of entitlement to 
the payment of certain VA benefits was previously denied by 
the RO in a January 1952 Administrative decision on the basis 
that the appellant was discharged under dishonorable 
conditions as he was "AWOL" at the time of his discharge 
from service in 1946.  The appellant's unauthorized absence 
at the time of service discharge was deemed willful and 
persistent misconduct, tantamount to desertion.  That 
decision was not appealed, following notification thereof to 
the appellant, and it became final. 

Thereafter, by a February 1996 decision, the Board of 
Veterans' Appeals (Board) determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to VA benefits.  By way of a February 1998 
decision by the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals prior to March 1, 1999, and hereinafter, "the 
Court"), the Board's February 1996 decision was affirmed, 
for reasons contained in the Court's decision which were at 
divergence with those given by the Board.  In essence, the 
Board determined that new and material evidence had not been 
presented to reopen the claim, and the Court determined that 
predicate veteran status was necessary before a determination 
of materiality could be made.

These similar issues, deemed as "divergent" by the Court, 
were later raised and discussed by the U. S. Court of Appeals 
for the Federal Circuit (Federal Circuit).  In a recent 
decision, the Federal Circuit held that 38 U.S.C. § 5108 
applies to the reopening of a claim regardless of the grounds 
on which the claim was previously disallowed.  D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000).  The Federal Circuit 
found that nothing in the statutory language of 38 U.S.C. 
§ 5108 suggests that it does not apply to claims that 
originally were disallowed because an appellant's veteran 
status was not established.  Id.

In this case, in the rating decision on appeal, the RO 
properly addressed the issue of whether new and material 
evidence had been submitted to reopen the claim, and, as 
recent caselaw indicates, the Board is also obligated by 38 
U.S.C.A. §§ 5108, 7104(b) to address whether new and material 
evidence has been submitted prior to addressing the merits of 
this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been framed as set forth on the 
cover page of this decision.

Lastly, the Board notes that, although the appellant's claim 
was decided by the RO during the same month of enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted.  The VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).  Moreover, the record reveals that 
the appellant has been repeatedly advised of the nature of 
the evidence needed to substantiate his claim.  Given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating his claim of entitlement to VA nonservice-
connected disability pension benefits.


FINDINGS OF FACT

1.  Entitlement to the payment of VA benefits was denied in 
January 1952 on the basis that the appellant's discharge from 
service under dishonorable conditions was a bar thereto, and 
that decision became final in the absence of a timely appeal.

2.  By final February 1996 decision, the Board denied the 
appellant's claim to reopen, and determined that the evidence 
submitted by the appellant subsequent to the January 1952 
denial was either essentially cumulative of other evidence of 
record or that it did not raise the reasonable possibility 
that the outcome of the claim would be different.

3.  Evidence received since the final February 1996 Board 
decision is duplicative, cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1952 decision denying entitlement to the 
payment of VA benefits became final.  Veterans Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008, effective January 25, 1936, to December 31, 
1957.

2.  The February 1996 Board decision which determined that 
new and material evidence had not been submitted, and that 
the claim of entitlement to VA benefits was not reopened, is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

3.  New and material evidence has not been received to 
warrant reopening of the appellant's claim of entitlement to 
the payment of certain VA monetary benefits based on whether 
the character of his discharge from service is a bar thereto.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996). Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.


Analysis

As in February 1996, the veteran again contends that he has 
presented new and material evidence showing he was absent 
without official leave (AWOL) from March to June 1946, 
resulting in the issuance of his less than honorable 
discharge, because he was suffering from the ill effects of a 
head injury, incurred in a fall from an army truck, and was 
therefore unable to report for duty.

The RO has denied this claim on the basis that an 
administrative decision in January 1952, and a Board decision 
in February 1996, both held that the appellant's other-than-
honorable discharge from service in June 1946 was issued 
under dishonorable conditions for the purposes of VA 
benefits. 

The January 1952 decision became final and was not subject to 
revision on the same factual basis unless an application for 
review was filed within one year of the notice of decision.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008, effective January 25, 1936, 
to December 31, 1957.  

The threshold determination in this matter is whether the 
appellant is a "veteran" who is eligible for VA benefits 
besides health care based on his period of military service.  
38 U.S.C. § 101(2); see Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  The term "veteran" is defined under section 101(2) 
as someone who has served "in the active military, naval, or 
air service and who was discharged or released therefrom 
under conditions other than dishonorable."  Under 38 C.F.R. 
§ 3.12(d)(4) (2000), a discharge under other than honorable 
conditions for willful and persistent misconduct will render 
a claimant ineligible for veterans benefits.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  A disability claim that was 
previously the subject of a final denial based on the 
character of the claimant's discharge is subject to reopening 
under 38 U.S.C. § 5108.  D'Amico v. West, 209 F.3d 1322, 
1326- 27 (Fed. Cir. 2000), vacating 12 Vet. App. 264 (1999); 
Beck v. West, 13 Vet. App. 535 (2000).  The Board's February 
1996 decision is considered to be final.  38 U.S.C.A. § 7104 
(West 1991).

A review of the record shows that entitlement to VA benefits 
was denied in January 1952 because the basis for the 
discharge from service (his having been AWOL from March to 
June 1946) was determined to be willful and persistent 
misconduct, and the discharge was therefore considered issued 
under dishonorable conditions.  The evidence relied upon in 
the January 1952 decision includes affidavits from other 
servicemembers completed in September 1951 showing that the 
appellant received a gunshot wound in the right shoulder in 
July 1945, and that he was "badly injured" in January 1946 
when an army truck carrying drinking water "dropped." 

Verification of service from the service department 
concerned, received by the VA in December 1951, shows that 
the appellant had recognized guerrilla service from March to 
November 1945, regular Philippine Army service with the 
United States Forces in the Philippines from November 1945 to 
February 1946, and that he was AWOL from March 1 to June 21, 
1946, and as a result was "Discharged Without Honor" 
pursuant to General Orders #313.  The certification of 
service states that the appellant did not have a Form 23, 
Affidavit for Philippine Army Personnel, on file in Army 
headquarters.  An extract of PA AGO Form 49 indicates that 
the appellant participated in liberating, patrolling and 
mopping operation activities from March 1945 to March 1946, 
and that he was injured by a bullet wound in July 1945 and by 
being dropped from an army truck in January 1946.  The 
evidence also included service medical records showing that 
the appellant was hospitalized in July 1945 due to a gunshot 
wound and returned to duty in August 1945, and a copy of a 
certified true extract copy of General Orders Number 313, 
dated in June 1946, showing that the appellant was discharged 
from the Army without honor due to having been absent from 
duty without leave. (Emphasis supplied.)  There is no 
reference in the service records or affidavits 
contemporaneous to the appellant's service concerning any 
head injury or mental illness subsequent to the army truck 
accident in January 1946.

In May 1952 the appellant submitted a Certificate of 
Discharge from the Philippine Army, purportedly "found among 
the big bundle of papers in [his] mother's house" showing 
that he was discharged in March 1946.  An August 1952 
certification by the Department of the Army indicates that 
the alleged certificate of discharge was determined by that 
headquarters to be "not authentic."

The appellant claimed that he incurred a head injury in the 
truck accident in January 1946 that resulted in a mental 
disorder, that his commanding officer issued an order that he 
be "sought for treatment and safekeeping" due to his 
psychotic reaction, and that he was under treatment and 
observation by a private physician for the psychotic 
reaction.  When his illness improved he realized that he was 
absent from duty and he reported to his unit seeking to be 
"Reprocessed under Form 23."

A joint affidavit was submitted, dated in May 1992, from two 
individuals indicating they served with the appellant.  They 
essentially attested that the appellant sustained a "mental 
disorder" in November 1945; that their commanding officer 
issued an order that the appellant "be sought for treatment 
and safekeeping," and that the appellant was under 
observation and treatment for his psychotic reaction by a 
private physician "until [he] became stilly manner;" that 
the appellant had loss of memory and did not know that he was 
absent from his unit without leave, that the appellant 
contacted his unit and completed a Reprocessing Affidavit 
Form 23 in June 1946; and that it was their opinion and 
belief that the appellant was absent from his unit from March 
1946 to June 1946 because of his mental illness, and should 
not be regarded as "alleged" AWOL.

Also of record is a December 1992 affidavit from P. N. L. 
stating that, as a physician, he treated the appellant in 
February 1946 when he was brought to him by his relatives 
because he had dizziness, loss of memory, and a psychotic 
reaction. The symptoms were reportedly diagnosed as "Battle- 
Shocked Trauma" and post-traumatic stress disorder, 
psychotic reaction, and it was indicated he remained under 
his care until he improved in the third week of June, 1946, 
at which time he was released to report to his unit.  The 
affiant stated that the appellant was under his care from 
March 1, 1946 to June 21, 1946.

The appellant submitted a photocopy of a Form 23, Affidavit 
for Philippine Army Personnel, dated June 21, 1946.  In that 
document the indicated that from March 1, 1946, to June 21, 
1946, he incurred an "insanity condition" and was advised 
by his unit to seek treatment and safekeeping, and that after 
recovery "I" reported to military control where "I" was 
processed on June 21, 1946, and given an honorable discharge.

In January 1993, the appellant was requested to submit the 
original Form 23 Processing Affidavit, but he did not do so.  
The Adjutant General was asked numerous times in 1993 to 
provide an authenticated copy of the Form 23 submitted by the 
appellant, but responded in September 1993 that no Form 23 
relative to the appellant was on file.  The appellant also 
submitted in March 1994 a photocopy of an October 1983 
certification from the Philippine Ministry of National 
Defense showing that he was discharged March 8, 1946.

Between January 1952 and the filing of the request to reopen 
in March 1992, the appellant inquired about his eligibility 
for VA benefits on six different occasions.  On each occasion 
he was informed that eligibility could not be established as 
long as the certification of service from the Department of 
the Army indicated that he was AWOL from March 1946 to June 
1946.  Not until March 1992 did he indicate that he was 
absent from duty due to a mental illness.  The general rule 
is that evidence is presumed to be credible for the purpose 
of determining if new and material evidence has been 
submitted.  See Justus v. Principii, 3 Vet. App. at 513.  The 
Court has held, however, that "this is not to say that the 
Justus credibility rule is boundless or blind; if the newly 
submitted evidence is inherently false or untrue . . . the 
Justus credibility rule simply would not apply."  See Duran 
v. Brown, 7 Vet. App. 216, 220 (1994).

At the time of its February 1996 determination, the Board 
reviewed the photocopy of Form 23 dated June 21, 1946, in 
that context and determined that the affidavit was inherently 
untrue.  The reason being was that the December 1951 
certification of service from the Department of the Army 
specifically stated that the appellant did not have a Form 23 
on file.  The extract of the Form 49 that was filed with the 
Army made no reference to the appellant's absence from duty 
being caused by a mental illness.  Until his request to 
reopen was filed, the appellant contended that he was 
eligible for benefits because he was honorably discharged 
from service in March 1946, and no reference was made to a 
mental illness until 40 years after discharge.  The appellant 
was asked to submit the original Form 23 for examination, but 
he did not comply.  When the service department concerned was 
asked to authenticate the copy of the June 1946 Form 23 
submitted by the appellant, the response was that no such 
affidavit was on file.  The Board in February 1996 concluded, 
therefore, that the Form 23 submitted by the appellant was 
not credible.  

In addition, the certificate of discharge showing that the 
appellant was discharged in March 1946 was found not to be 
credible because the Department of the Army in August 1952 
determined that the certificate was not authentic.  The 
October 1983 certification of service from the Philippine 
Ministry of National Defense was determined not to be 
probative because VA is bound by the service department's 
certification of service in determining the period of 
service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

The remaining evidence submitted by the appellant and 
analyzed by the Board in February 1996, consisted of a joint 
affidavit from individuals with whom the appellant served and 
an affidavit from an individual who attested to having 
treated the appellant for a mental illness in 1946.  The 
affidavits from the fellow servicemembers were considered 
new, but not material because they were not probative of 
whether the appellant was insane at the time he was absent 
from duty. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)(as a lay person 
is not competent to provide evidence concerning medical 
causation or diagnosis that requires medical knowledge and 
expertise).

The affidavit from the appellant's physician was considered 
new, but not material because it was not of sufficient 
weight, when viewed in the context of all of the available 
evidence, to present the reasonable possibility that the 
outcome of the claim would be different; since the 
physician's statement was made 45 years after the claimed 
treatment occurred and was not supported by any treatment 
records or clinical findings.  

The Board in February 1996 concluded that the more 
contemporaneous evidence submitted in 1951 made no reference 
to the appellant suffering from a mental illness in 1946, 
although the truck accident that was supposed to have caused 
the mental illness was reported.  For those reasons the Board 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim of entitlement to 
the payment of VA benefits based on whether the character of 
his discharge from service in 1946 is a bar thereto.

Evidence submitted subsequent to the February 1996 Board 
decision includes statements by the appellant and by friends 
of the appellant in support of his claim.

In lay statements received in March 1999, D.M. and J.Q. 
stated that during the appellant's military service he was 
badly injured in January 1946 when an Army Truck carrying 
drinking water dropped on and injured the appellant's head.  
That injury resulted in a mental disorder and violent 
behavior.  His commanding officer, J.Q., issued an order that 
the appellant seek treatment and that he keep away from his 
unit due to his psychotic reaction; and that, essentially, 
his absence in trying to obey these orders was the reason for 
his AWOL status.  In lay statements received in January 2000, 
L.M., T.L., W.D., J.D., and K.P., all attested to having the 
same knowledge of the incident wherein the veteran was 
injured in the head and fled for medical purposes.  

In statements received by the appellant during the course of 
this appeal, he basically contends that the lay statements 
proffered here show that he was absent from his military unit 
because of his head injury and subsequent treatment; that, 
therefore, new and material evidence has been received to 
reopen his claim; and that, the benefit sought should be 
granted because he has proven that he was not AWOL during the 
time in question.  

The above evidence is new, but not material, as it does not 
bear directly and substantially upon the specific matter 
under consideration, or, in the case of the statements of the 
appellant, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
veteran's friends have no personal knowledge of the events 
that led to his discharge from service.  The veteran, 
although illuminating to some degree actions that took place 
while he was on active duty, does not contest that he 
committed the offenses that led to his dishonorable 
discharge.  Namely, that he was on official leave during his 
time absent from the unit.  While the veteran thinks that he 
had permission to leave due to medical concerns, the service 
department has not certified that the veteran was other than 
AWOL at the time of his service discharge.  The crux of the 
matter here is that the facts supporting the February 1996 
decision remain the same.  Without exception, the appellant's 
statements, and the statements from the affiants in the year 
2000 are cumulative, redundant and reiterative of the 
statements previously considered by the Board at the time of 
the February 1996 decision. 

The critical question in this case was and remains whether 
the service department of the United States has verified 
qualifying service for VA benefits.  The evidence received 
from the appellant since the February 1996 Board decision 
fails to address this essential question.  Therefore, the 
Board finds that the additional evidence and material of 
record received in this case is not probative of this 
critical question and thus is not material.  Again, while 
new, it is not also material because it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the February 1996 Board 
decision, including barring of payment of certain VA monetary 
benefits based upon the veteran's dishonorable character of 
discharge from service, is final.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received to reopen 
the claim for the payment of certain VA monetary benefits 
based on whether the character of his discharge from service 
is a bar thereto, the claim remains denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

